Bell, J.
The evidence in this case was not such as to demand the verdict rendered, and the exceptions to the judgment granting to the losing party a new trial, it being the first grant, are controlled by the rule as *475laid down in the Civil Code, § 6204, that “the first grant of a new trial will not be disturbed [upon review] unless the plaintiff in error shows that the judge abused his discretion in granting it, and that the law and facts require the verdict notwithstanding the judgment of the presiding judge.”
Decided December 10, 1923.
Bolert B. Forrester, for plaintiffs in error.
F. L. Forrester, contra.

Judgment affirmed.


Jenldns, P. J., and Stephens, J., eoneur.